[Cite as State v. Billeg, 2013-Ohio-219.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 16-12-03

        v.

NEIL E. BILLEG,                                            OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Wyandot County Common Pleas Court
                            Trial Court No. 11-CR-0028

                                       Judgment Affirmed

                            Date of Decision: January 28, 2013




APPEARANCES:

        Scott B. Johnson for Appellant

        Jonathan K. Miller for Appellee
Case No. 16-12-03


ROGERS, J.

       {¶1} Defendant-Appellant, Neil Billeg, appeals the judgment of the Court

of Common Pleas of Wyandot County sentencing him to three consecutive prison

terms for his conviction on three counts of gross sexual imposition. On appeal,

Billeg argues that the trial court erred by failing to appropriately consider the

recidivism factors contained in R.C. 2929.12 and by imposing consecutive

sentences. For the reasons that follow, we affirm the trial court’s judgment.

       {¶2} On April 20, 2011, the Grand Jury of Wyandot County indicted Billeg

on the following: (1) Counts I and II – rape in violation of R.C. 2907.02(A)(1)(b),

felonies of the first degree; (2) Counts III, IV, V, VI, and VII - gross sexual

imposition in violation of R.C. 2907.05(A)(4), felonies of the third degree; (3)

Count VIII - pandering sex oriented matter with a minor in violation of R.C.

2907.322(A)(1), a felony of the second degree; and (4) Count IX - pandering sex

oriented matter with a minor in violation of R.C. 2907.322(A)(5), a felony of the

fourth degree. For the purposes of this appeal, it is relevant that Counts III and IV

were alleged to have occurred in 1994 and 1995, respectively, while Count VII

was alleged to have occurred in 1998.

       {¶3} The indictment arose from Billeg’s various actions of sexual

impropriety against the victim, A.H. The impropriety occurred during the mid-

1990s while A.H. was between eight and 12 years old. During the course of the


                                         -2-
Case No. 16-12-03


abuse, Billeg was either the live-in boyfriend or husband of A.H.’s mother. Billeg

engaged in the impropriety when A.H.’s mother was either asleep or not in the

house.

         {¶4} Billeg’s activities were not discovered until April 2011. In early April

2011, one of Billeg’s co-workers found a picture in their workplace’s bathroom.

The picture depicted a sex act between a male and a female, but the faces of the

participants were covered with cut-outs of Billeg’s face and A.H.’s face from

when she was around nine years old. The co-worker gave the picture to the Upper

Sandusky Police Department, which started an investigation. Lieutenant Eric

Parks interviewed A.H., now of majority age, and asked whether she recognized

the picture of her face. Upon further questioning, A.H. suffered an emotional

reaction and then described Billeg’s years of sexual impropriety against her. A.H.

described the abuse as an everyday occurrence and consisted of Billeg

inappropriately touching her and performing oral sex on her. She also indicated

that she performed oral sex on Billeg.

         {¶5} Detective Tyler Howell interviewed Billeg regarding the picture.1

Billeg told Detective Howell that he used the picture and others like it to sexually

gratify himself both in his home and at his workplace.                         Billeg admitted to

inappropriate sexual contact with A.H. from the time she was five years old to 16

1
 The interview occurred at the Upper Sandusky Police Station and was videotaped. The video of the
interview was admitted as State’s Exhibit No. 1 at the July 22, 2011 pre-trial hearing. We have reviewed
the video as well as Detective Howell’s testimony regarding the interview.

                                                  -3-
Case No. 16-12-03


years old.   His admission tended to downplay the frequency of his sexual

impropriety and he denied forcing A.H. to perform oral sex on him. Billeg tried to

legitimize his actions by suggesting that he wanted to show A.H. more affection

since her biological father was largely absent from her life.

       {¶6} During the interview, Billeg consented to the search of his house and

work locker.     The searched produced hundreds of pornographic materials,

including the following:

       (1) 44 pictures in which the face of A.H. from when she was
       around nine years old is superimposed over a nude female either
       posing or engaged in a sex act;

       (2) 29 pictures in which the faces of Billeg and A.H. from when
       she was around nine years old are superimposed over a male and a
       female engaging in sex acts;

       (3) 112 photographs depicting prepubescent females engaging in
       sex acts;

       (4) Two pictures in which the high school photograph of Billeg’s
       granddaughter is superimposed over the face of a nude female; and

       (5) One computer-altered picture depicting an adult male raping a
       minor female.

       {¶7} On April 20, 2011, after performing the searches, the Upper Sandusky

police detained Billeg and placed him in the Wyandot County correctional facility.

During his time at the facility, Investigator William Latham interviewed Billeg

regarding his sexual impropriety with A.H.        Billeg referred to his actions as

“crime[s] of opportunity” and stated that his sexual urges towards children had

                                         -4-
Case No. 16-12-03


become compulsive.2 Billeg also admitted that he had taken A.H.’s diary away

from her during the time period of the abuse and disposed of it because he knew it

contained references to his actions.

        {¶8} Billeg originally entered pleas of not guilty and not guilty by reason of

insanity.3 On June 8, 2011, the State dismissed one count of rape and both counts

of pandering sex oriented matter with a minor. After discovery and the filing of

various pre-trial motions, Billeg changed his plea to guilty on the eve of trial.

Billeg’s change of plea was pursuant to a plea agreement which required him to

plead guilty to gross sexual imposition as alleged in Counts III, IV, and VII. In

exchange, the State dismissed the remaining rape and gross sexual imposition

counts. The trial court accepted Billeg’s guilty plea on January 11, 2012.

        {¶9} The matter then proceeded to sentencing. On February 14, 2012, after

both Billeg and the State filed their sentencing memoranda, the trial court

conducted a sentencing hearing. Billeg introduced evidence that he was 71 years

old at the time of the hearing and that he was in a general state of poor health. He

also offered the testimony of two witnesses on his behalf. The first was Billeg’s

spiritual counselor during his time at the Wyandot County correctional facility




2
  The interview was audio recorded and admitted as State’s Exhibit No. 4 at the July 22, 2011 pre-trial
hearing. We have reviewed the recording as well as Investigator Latham’s testimony regarding the
interview.
3
  Billeg withdrew his plea of not guilty by reason of insanity on June 17, 2011.

                                                 -5-
Case No. 16-12-03


after his arrest.    The counselor testified that Billeg expressed his remorse

regarding his sexual impropriety with A.H.

        {¶10} The second was Billeg’s youngest son and A.H.’s half-brother, T.B.

Like the spiritual counselor, T.B. testified that Billeg expressed remorse to him for

the abuse. T.B. also stated that he did not want to see Billeg go to prison. On

cross-examination, the State elicited the following testimony from T.B.:

        Q: [B]ased on your observation of [A.H.] and your conversations
        with her, is there any doubt in your mind that what she went through
        has caused her significant psychological harm?

        A:   No. Feb. 14, 2012 Hearing Tr., p. 16.

        {¶11} Billeg also introduced a letter from his wife, C.B., who was unable to

attend the sentencing hearing. Although the letter is signed solely by C.B., she

indicates that her letter “speak[s]” for both A.H. and T.B. Court’s Exhibit No. 2,

p. 1.   C.B. indicated that A.H. was “absolutely amazing through this whole

ordeal,” was “very adamant that she ha[d] forgiven [Billeg]”, and was opposed to

a prison term for Billeg. Id. Indeed, C.B. represented that A.H. had a “hard

enough time with [Billeg] being in jail” and was unable to “stand the thought of

[Billeg] going to prison.” Id. Further, C.B. wrote that A.H. “has trouble sleeping

and also has panic attacks.” Id.

        {¶12} The State then offered several items of evidence. First, Lieutenant

Parks testified as to his initial interview with A.H.:


                                          -6-
Case No. 16-12-03


       I met the family at their residence [and] advised them of a[n]
       improper photo which had been found at [Billeg’s workplace].
       Uhm, showed the face of the juvenile to the victim * * *. Uhm, she
       confirmed it was her around 8-years old, fourth, fifth grade. Uhm, I
       asked if she wanted to see the rest of the photo, advised that it was
       sexual in nature.

       At this time, she became quiet and started to well up and burst out in
       tears and had to go into another room, a bedroom, and I could hear
       her sobbing for several minutes. Uhm, it was like I had poked a
       beehive or something and brought up something from the past.

       * * * And after a while she had come back in. She was still sobbing
       and, you know, wiping her eyes, but she related some things she
       obviously held back for some time. February 14, 2012 Hearing Tr.,
       p. 25-26.

Detective Howell testified regarding the searches of Billeg’s home and work

locker, including the discovery of pictures with the superimposed faces of one of

Billeg’s grandchildren. The State also introduced two pictures recovered from

Billeg’s home and work locker.

       {¶13} The record indicates that the trial court also admitted A.H.’s victim

impact statement during the sentencing hearing. The trial court stated that the

statement should have been marked as “Court’s Exhibit No. 2,” but the only

document transmitted to this court with such a designation is the letter from C.B.

Consequently, due to apparent clerical error, we do not have the victim impact

statement as part of our record.

       {¶14} After the presentation of evidence and counsel’s arguments, the trial

court stated the following:

                                        -7-
Case No. 16-12-03


       The Court, having considered the information presented at this
       hearing and the record, and now being fully informed of the
       circumstances surrounding the charges, and finding no cause which
       would preclude pronouncement of sentence, finds after balancing the
       factors pertaining to the seriousness of the offenses and whether the
       defendant is likely to recidivate, that the offender is not amenable to
       community control and prison is consistent with the purposes and
       principals [sic] of sentencing. Id. at p. 39.

Specifically, the trial court noted that Billeg was A.H.’s stepfather and “used his

relationship with her to facilitate the offense.” Id. at p. 40. It also outlined the

impact of the offenses, including A.H. experiencing a childhood that was “full of

fear,” which still harms her to this day in the form of flashbacks, hesitancy in

trusting others, and apprehension that the same offenses will occur to her children.

Id. at p. 41.

       {¶15} The trial court then discussed its findings regarding Billeg’s lack of

remorsefulness for the offenses:

       [I]n defendant’s court appearances and in viewing defendant’s taped
       interviews with officers investigating the case, [the court] finds
       defendant showed no genuine remorse for what he did. He
       minimized his conduct and attempted to deflect blame for what he
       did back on his 8 to 12-year old victim. If truly sorry the defendant
       would not have recreated illegal events and more in pictures,
       pictures possessed until his arrest.

       Defendant perpetrated his offense against the victim over a number
       of years, years he could have stopped, could have sought help, all
       rejected in his own interests and his own decision to re-offend. This
       shows an attitude of lawlessness. Id. at p. 41-42.




                                         -8-
Case No. 16-12-03


      {¶16} Before pronouncing sentence, the trial court provided the following

summary of its considerations:

      The Court has considered all the factors to indicate the defendant’s
      crimes were more or less serious, and all the factors relating to
      whether defendant is more or less likely to recidivate, and finds
      those factors show the crimes were more serious and that the
      defendant’s lack of genuine remorse and his continued possession of
      disgusting pictures, pictures of naked children, enjoying pictures of
      children being raped, give the Court great concern that defendant is a
      threat to public safety and a punishment commensurate with the
      seriousness of the offense is necessary. Id. at p. 42.

Based on these factors, the trial court handed down a basic prison sentence of

eighteen months for Counts III and IV and four years for Count VII.

      {¶17} Finally, the trial court ordered that the three sentences run

consecutively, for a total prison term of seven years. The trial court stated the

following regarding its decision to order consecutive sentences:

      [Consecutive sentences are] necessary to fulfill the purposes and
      principals (sic) of sentencing. Consecutive terms are necessary to
      punish the offender who continues to possess many items involving
      children portrayed in a sexual manner.

      Consecutive sentences are not disproportionate to the seriousness of
      the offender’s conduct and the danger he poses to the public. The
      harm to the victim that was caused was so great or unusual that no
      single prison term can adequately reflect the seriousness of
      offender’s conduct. Here the defendant engaged in a course of
      conduct covering a number of years. And, the harm that was
      imposed was stealing a childhood and that’s pretty significant harm.
      Id. at p. 44.




                                        -9-
Case No. 16-12-03


The trial court journalized the above language in its February 29, 2012 judgment

entry of sentencing.

       {¶18} Billeg filed this timely appeal, presenting the following assignments

of error for our review.

                           Assignment of Error No. I

       THE TRIAL COURT’S SENTENCE IS CONTRARY TO LAW
       IN THAT IT FAILED TO APPLY THE FACTORS FOR
       RECIDIVISM MANDATED BY OHIO REVISED CODE §
       2929.12.

                           Assignment of Error No. II

       THE TRIAL COURT ABUSED ITS DISCRETION BY
       IMPOSING CONSECUTIVE SENTENCES HEREIN.

                            Assignment of Error No. I

       {¶19} In his first assignment of error, Billeg contends that the trial court

improperly weighed the seriousness and recidivism factors outlined in R.C.

2929.12 . We disagree.

                               Standard of Review

       {¶20} A reviewing court must conduct a meaningful review of the trial

court’s imposed sentence. State v. Daughenbaugh, 3d Dist. No. 16-07-07, 2007-

Ohio-5774, ¶ 8. Such review allows the Court to “modify or vacate the sentence

and remand the matter to the trial court for re-sentencing if the court clearly and

convincingly finds that the record does not support the sentence or that the


                                       -10-
Case No. 16-12-03


sentence is otherwise contrary to law.” Id.4 Clear and convincing evidence is that

“which will produce in the mind of the trier of facts a firm belief or conviction as

to the facts sought to be established.” Cross v. Ledford, 161 Ohio St. 469 (1954),

paragraph three of the syllabus. An appellate court should not, however, substitute

its judgment for that of the trial court because the trial court is “‘clearly in the

better position to judge the defendant’s likelihood of recidivism and to ascertain

the effect of the crimes on the victims.’” State v. Watkins, 3d Dist. No. 2-04-08,

2004-Ohio-4809, ¶ 16.

                                        Sentencing Factors

        {¶21} R.C. Chapter 2929 governs sentencing. R.C. 2929.11 provides, in

pertinent part, that the “overriding purposes of felony sentencing are to protect the

public from future crime and to punish the offender.” R.C. 2929.11(A). In

advancing these purposes, sentencing courts are instructed to “consider the need

for incapacitating the offender, deterring the offender and others from future

crime, rehabilitating the offender, and making restitution to the victim of the

offense, the public, or both.” Id. Meanwhile, R.C. 2929.11(B) states that felony

sentences must be both “commensurate with and not demeaning to the seriousness




4
  We note that the Supreme Court of Ohio’s decision in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-
4912, establishes a two-part test utilizing an abuse of discretion standard for appellate review of felony
sentencing decisions under R.C. 2953.08(G). While we cite to this court’s precedential clear and
convincing evidence standard adopted by the three dissenting justices in Kalish, we note that the outcome
of our decision here would be the same under the plurality’s two-part test.

                                                  -11-
Case No. 16-12-03


of the offender’s conduct and its impact upon the victim” and consistent with

sentences imposed in similar cases.

       {¶22} In accordance with these principles, the trial court must consider the

factors set forth under R.C. 2929.12(B), (C), (D), and (E) relating to the

seriousness of the offender’s conduct and the likelihood of the offender’s

recidivism. R.C. 2929.12(A). However, the trial court is not required to make

specific findings of its consideration of the factors. State v. Kincade, 3d Dist. No.

16-09-20, 2010-Ohio-1497, ¶ 8. For the purposes of this appeal, the following

provisions of R.C. 2929.12(B), (D), and (E) are relevant:

       (B) The sentencing court shall consider all of the following that
       apply regarding the offender, the offense, or the victim, and any
       other relevant factors, as indicating that the offender’s conduct is
       more serious than conduct normally constituting the offense:

       (1) The physical or mental injury suffered by the victim of the
       offense due to the conduct of the offender was exacerbated because
       of the physical or mental condition or age of the victim.

       (2) The victim of the offense suffered serious physical,
       psychological, or economic harm as a result of the offense.

       ***

       (6) The offender’s relationship with the victim facilitated the
       offense.

       ***

       (D) The sentencing court shall consider all of the following that
       apply regarding the offender, and any other relevant factors, as
       factors indicating that the offender is likely to commit future crimes:

                                        -12-
Case No. 16-12-03



      ***

      (5) The offender shows no genuine remorse for the offense.

      (E) The sentencing court shall consider all of the following that
      apply regarding the offender, and any other relevant factors, as
      factors indicating that the offender is not likely to commit future
      crimes:

      (1) Prior to committing the offense, the offender had not been
      adjudicated a delinquent child.

      (2) Prior to committing the offense, the offender had not been
      convicted of or pleaded guilty to a criminal offense.

      (3) Prior to committing the offense, the offender had led a law-
      abiding life for a significant number of years.

      (4) The offense was committed under circumstances not likely to
      recur.

      (5) The offender shows genuine remorse for the offense.

      {¶23} Here, the trial court twice referred to its consideration of seriousness

and recidivism factors in its judgment entry of sentencing. (Docket No. 97, p. 3,

5). Although the judgment entry does not refer explicitly to R.C. 2929.12, it does

cite to R.C. 2929.11 and state that the trial court’s sentence is based on “factors

pertaining to the seriousness of the offenses and whether [Billeg] is likely to

recidivate.” Id. at 3. As a result, the record plainly reveals that the trial court

considered the necessary statutory factors and did not engage in standardless

sentencing. See State v. Johnson, 9th Dist. No. 10CA0029-M, 2011-Ohio-1532, ¶


                                       -13-
Case No. 16-12-03


7 (finding that the trial court appropriately considered R.C. 2929.12’s factors

despite its failure to mention the statute in its judgment entry).

       {¶24} In performing its review of the statutory factors, the trial court found

that Billeg’s offenses were more serious than other similar crimes. A review of

the record supports such a finding. As recognized by the trial court, three of the

seriousness factors under R.C. 2929.12(B) apply to Billeg’s crimes. First, R.C.

2929.12(B)(1) applies because A.H. was merely eight to 12 years old when she

endured the abuse that Billeg admitted to in his guilty plea. Her young age

magnified her emotional and mental injuries and robbed her of childhood

innocence. Second, R.C. 2929.12(B)(2) is pertinent since A.H.’s continued panic

attacks and sleeping problems suggest that she suffers from serious emotional and

mental harm. A.H.’s victim impact statement also led the trial court to illustrate

the awful effect of Billeg’s abuse on A.H. and we have found no evidence in the

record to contradict the trial court’s finding in this regard.          Third, R.C.

2929.12(B)(6) is satisfied because Billeg’s status as the residential stepparent of

A.H. allowed him to commit his “crimes of opportunity” whenever his wife,

A.H.’s mother, was not present. Based on this evidence, Billeg’s attempt to

downplay the severity of A.H.’s mental injuries on appeal is unavailing.

       {¶25} The trial court also found that Billeg was more likely than not to

recidivate, primarily on the basis of its conclusion that Billeg is not genuinely


                                         -14-
Case No. 16-12-03


remorseful for his crimes. Again, the record supports the trial court’s finding. A

review of the taped interviews with Billeg reveals a person who has a nonchalant

attitude about his sexual impropriety with A.H. Even more importantly, Billeg’s

continued possession of pornographic materials with the picture of A.H.’s face as

a child superimposed on female figures demonstrates that Billeg wishes to relive

his actions, not make amends for them.         We also note that Billeg possessed

pornographic materials that had the picture of his granddaughter’s high school

picture superimposed over nude females and a picture depicting the rape of a

child. The possession of these materials further demonstrates the threat that Billeg

poses to the community and the likelihood of his recidivism. Although other

factors contained in R.C. 2929.12(E) suggest that Billeg is less likely to recidivate,

it was permissible for the trial court to afford those factors less weight than the

above evidence.

       {¶26} In light of the evidence supporting the trial court’s conclusions that

Billeg’s offenses were serious and reflect a likelihood of recidivism, we find that

there is not clear and convincing evidence to disturb the trial court’s sentence.

       {¶27} Accordingly, Billeg’s first assignment of error is overruled.

                             Assignment of Error No. II

       {¶28} In his second assignment of error, Billeg contends that the trial court

erroneously handed down consecutive sentences. We disagree.


                                        -15-
Case No. 16-12-03


       {¶29} We preliminarily note that the trial court sentenced Billeg on

February 29, 2012, before the effective date of Senate Bill 337 (“S.B. 337”),

which amended R.C. 2929.14’s treatment of felony sentencing. Since Billeg’s

sentencing predates the enactment of S.B. 337, the new provisions have no

applicability to this matter and the former version of the statute controls.

       {¶30} At the time of Billeg’s sentencing, former R.C. 2929.14(C) governed

the imposition of consecutive prison terms. Former R.C. 2929.14(C)(4) provided,

in pertinent part, as follows:

       If multiple prison terms are imposed on an offender for convictions
       of multiple offenses, the court may require the offender to serve the
       prison terms consecutively if the court finds that the consecutive
       service is necessary to protect the public from future crime or to
       punish the offender and that consecutive sentences are not
       disproportionate to the seriousness of the offender’s conduct and to
       the danger the offender poses to the public, and if the court finds any
       of the following:

       ***

       (b) At least two of the multiple offenses were committed as part of
       one or more courses of conduct, and the harm caused by two or more
       of the multiple offenses so committed was so great or unusual that
       no single prison term for any of the offenses committed as part of the
       course of conduct adequately reflects the seriousness of the officer’s
       conduct.

       {¶31} Here, although the trial court was not required to give reasons for its

order of consecutive sentences, the trial still stated them in its judgment entry of

sentencing:


                                         -16-
Case No. 16-12-03


       The Court further Orders that these sentences be served
       consecutive[ly], one after the other, [since] it [is] necessary to fulfill
       the purposes and principles of sentencing. Consecutive terms are
       necessary to punish the offender as [Billeg] continues to possess
       items involving children portrayed in a sexual manner. Consecutive
       sentences are not disproportionate to the seriousness of [Billeg’s]
       conduct and the danger [Billeg] poses to the public. The harm to the
       victim was so great or unusual that no single prison term can
       adequately reflect the seriousness of [Billeg’s] conduct. Here
       [Billeg] engaged in a course of conduct covering a number of years
       and the harm that was caused was stealing a childhood, and that is
       pretty significant. (Docket No. 97, p 6).

The record supports these findings. Billeg pleaded guilty to abusing A.H. in 1994,

1995, and 1998 and he admitted to engaging in sexual impropriety with A.H. from

the time she was 5 years old until she turned 16. Over this long period of abuse,

Billeg caused severe emotional and mental harm, which is discussed above. In

light of this, there is not clear and convincing evidence that the trial court’s order

of consecutive sentences is improper.

       {¶32} Accordingly, Billeg’s second assignment of error is overruled.

       {¶33} Having found no error prejudicial in the particulars assigned and

argued, we affirm the trial court’s judgment.

                                                                  Judgment Affirmed

PRESTON, P.J., concurs.

/jlr




                                         -17-
Case No. 16-12-03


WILLAMOWSKI, J., Concurring Separately.

        {¶34} I concur fully with the judgment of the majority, however write

separately to emphasize the appropriate standards of review. The standard of

review for sentences was set forth in the plurality opinion of Kalish, supra. In

Kalish, four panel members noted that R.C. 2953.08(G) requires that appellants

must meet a clearly and convincingly contrary to law standard of review when

reviewing a sentence.5 For example, if the sentencing court imposed consecutive

sentences, the standard of review would be whether appellant has shown that the

sentence was clearly and convincingly contrary to law. However, if the appeal is

based upon alleged improper application of the factors in R.C. 2929.12, four panel

members in Kalish would require review using an abuse of discretion standard as

specifically set forth in R.C 2929.12.6

        {¶35} In his assignment of error, Billeg alleges that the trial court erred by

failing to properly apply the felony sentencing guidelines set forth in R.C. 2929.11

and 2929.12. Billeg’s appeal of his felony sentence challenges the application of

the factors in R.C. 2929.12. Pursuant to the statute, the proper question is whether

the trial court abused its discretion in applying the factors. As set forth by the

majority, there was ample evidence to support the findings of the trial court. I


5
    Justices Pfeifer, Lundberg Stratton, Lanzinger, and Judge Willamowski, sitting by assignment, all
reached this conclusion.
6
   Justices O’Connor, Moyer, O’Donnell, and Judge Willamowski, sitting by assignment, concurred in this
position, although the first three would use both standards of review in all cases.

                                                -18-
Case No. 16-12-03


therefore agree that the trial court did not abuse its discretion in finding Billeg

likely to recidivate and that the offense was serious. For this reason, I concur in

the judgment of the majority.




                                       -19-